UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03395 Franklin Federal Tax-Free Income Fund (Exact name of registrant as specified in charter) _ One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 4/30 Date of reporting period: _4/30/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Financial Highlights and Report of Independent Statement of Investments 14 Registered Public Franklin Federal Tax-Free Accounting Firm 58 Income Fund 4 Financial Statements 46 Tax Information 59 Performance Summary 8 Notes to Financial Statements 49 Board Members and Officers 60 Your Fund’s Expenses 12 Shareholder Information 65 Annual Report Franklin Federal Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Federal Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in investment-grade municipal securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditwor-thiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Federal Tax-Free Income Fund covers the fiscal year ended April 30, 2014. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.79 on April 30, 2013, to $12.22 on April 30, 2014. The Funds Class A shares paid dividends totaling 48.72 cents per share for the reporting period. 2 The Performance Summary beginning on page 8 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.89% based on an annualization of Aprils 4.14 cent per share dividend and the maximum offering price of $12.76 on April 30, 2014. An investor in the 2014 maximum The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 17. 4 | Annual Report Dividend Distributions 2 5/1/13–4/30/14 Dividend per Share (cents) Month Class A Class C Advisor Class May 3.90 3.31 4.01 June 3.90 3.33 4.00 July 3.90 3.33 4.00 August 4.00 3.43 4.10 September 4.05 3.51 4.15 October 4.15 3.61 4.25 November 4.15 3.61 4.25 December 4.15 3.60 4.24 January 4.10 3.55 4.19 February 4.14 3.59 4.23 March 4.14 3.59 4.26 April 4.14 3.59 4.26 Total federal personal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 6.87% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. Municipal Bond Market Overview For the 12-month period ended April 30, 2014, the municipal bond market increased in value. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, posted a +0.50% total return for the 12-month period. 3, 4 In comparison, the Barclays U.S. Treasury Index had a 12-month return of -1.59%. 3, 4 Municipal bond and Treasury markets suffered steep declines beginning in late May 2013 following comments by Federal Reserve Board (Fed) Chairman Ben Bernanke that the Fed could begin tapering its bond buying in the coming months. Fears of declining bond prices increased when minutes from the Fed’s July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond prices move in the opposite direction from yields, the yield changes led to two significant developments during the sell-off — municipal bonds underper-formed Treasury bonds, and longer term municipal bonds fared worse than Annual Report | 5 Portfolio Breakdown 4/30/14 % of Total Long-Term Investments* Utilities 18.4 % General Obligation 16.1 % Transportation 15.8 % Subject to Government Appropriations 12.5 % Hospital & Health Care 10.7 % Higher Education 6.7 % Tax-Supported 6.5 % Other Revenue 5.8 % Refunded 5.4 % Corporate-Backed 1.3 % Housing 0.8 % *Does not include short-term investments and other net assets. 6 | Annual Report shorter term municipal bonds. At its September meeting, the Fed decided to maintain its monthly level of bond purchases and wait for more evidence of sustained economic growth before tapering. Investors welcomed the news, and the municipal bond market posted positive returns for the month. At its December meeting, the Fed announced it would modestly reduce the pace of its bond buying program beginning in January 2014 while maintaining historically low interest rates. Municipal bond and Treasury markets showed little reaction to the news initially, but prices in both markets increased substantially during the first four months of 2014. Other factors contributed to municipal bond price volatility during the period under review. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. Independent credit rating agencies Standard & Poor’s, Moody’s Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a three-notch downgrade by Moody’s. In addition, reports from rating agencies and research organizations mentioned underfunded pensions that could affect the fiscal stability of several states and large municipalities. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the reporting period was no exception. As Puerto Rico debt traded at higher yields than similarly rated taxable securities, nontraditional buyers entered the market. Despite the entrance of these new buyers, Puerto Rico bonds experienced particularly poor performance and highly volatile trading. Puerto Rico bonds had a -15.36% total return for the reporting period, as measured by the Barclays Puerto Rico Municipal Bond Index. 3, 4 At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Fund’s range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Managers Discussion Our value-oriented philosophy of investing primarily for income and stability of principal, when combined with a positive-sloping municipal yield curve, in which yields for longer term bonds are higher than those for shorter term bonds, led us to favor longer term bonds during the 12 months under review. Consistent with our strategy, we sought to remain invested in bonds ranging from 15 to 30 years in maturity with good call features. Our relative-value, income-oriented philosophy also led the Fund to maintain its positions in higher coupon bonds, which provided income performance during the reporting period. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. With the Puerto Rico credit downgrade, the Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Federal Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of April 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although his- torical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposi- tion of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 4. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 7 Performance Summary as of 4/30/14 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 4/30/14 4/30/13 Change A (FKTIX) $ 12.22 $ 12.79 -$ 0.57 C (FRFTX) $ 12.21 $ 12.78 -$ 0.57 Advisor (FAFTX) $ 12.23 $ 12.80 -$ 0.57 Distributions Share Class Dividend Income A (5/1/13–4/30/14) $ 0.4872 C (5/1/13–4/30/14) $ 0.4205 Advisor (5/1/13–4/30/14) $ 0.4994 8 | Annual Report Performance Summary (continued) Performance Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 4.25% maximum initial sales charge. Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Average Annual Cumulative Average Annual Total Return Total Annual Share Class Total Return 1 Total Return 2 (3/31/14 ) 3 Operating Expenses 4 A 0.61 % 1-Year -0.49 % -4.74 % -4.71 % 5-Year + % + % + % 10-Year + % + % + % C 1.16 % 1-Year -1.05 % -2.00 % -1.92 % 5-Year + % + % + % 10-Year + % + % + % Advisor 0.51 % 1-Year -0.39 % -0.39 % -0.39 % 5-Year + % + % + % 10-Year + % + % + % Taxable Taxable Equivalent Equivalent 30 -day 30 -Day Distribution Distribution Standardized Standardized Share Class Rate 5 Rate 6 Yield 7 Yield 6 A 3.89 % 6.87 % 2.86 % 5.05 % C 3.53 % 6.24 % 2.43 % 4.29 % Advisor 4.18 % 7.39 % 3.07 % 5.42 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 9 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 10 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Distribution rate is based on an annualization of the respective classs April dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 4/30/14. 6. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 7. The 30-day standardized yield for the 30 days ended 4/30/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, S&P and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 9. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 11 Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 12 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 11/1/13 Value 4/30/14 Period* 11/1/134/30/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent expense ratio, annualized for each class (A: 0.64%; C: 1.19%; and Advisor: 0.54%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 13 Franklin Federal Tax-Free Income Fund Financial Highlights Year Ended April 30, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 12.79 $ 12.48 $ 11.47 $ 11.89 $ 11.21 Income from investment operations a : Net investment income b 0.49 0.48 0.51 0.52 0.52 Net realized and unrealized gains (losses) (0.57 ) 0.31 1.02 (0.43 ) 0.69 Total from investment operations (0.08 ) 0.79 1.53 0.09 1.21 Less distributions from net investment income (0.49 ) (0.48 ) (0.52 ) (0.51 ) (0.53 ) Net asset value, end of year $ 12.22 $ 12.79 $ 12.48 $ 11.47 $ 11.89 Total return c (0.49 )% 6.44 % 13.61 % 0.78 % 11.00 % Ratios to average net assets Expenses 0.62 % 0.61 % 0.62 % 0.62 % 0.61 % Net investment income 4.11 % 3.76 % 4.25 % 4.41 % 4.51 % Supplemental data Net assets, end of year (000’s) $ 8,243,367 $ 9,414,734 $ 8,758,460 $ 7,925,674 $ 8,768,920 Portfolio turnover rate 8.51 % 6.31 % 8.55 % 14.14 % 8.16 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 14 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Federal Tax-Free Income Fund Financial Highlights (continued) Year Ended April 30, Class C Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 12.78 $ 12.47 $ 11.46 $ 11.88 $ 11.21 Income from investment operations a : Net investment income b 0.43 0.41 0.45 0.45 0.46 Net realized and unrealized gains (losses) (0.58 ) 0.31 1.01 (0.42 ) 0.67 Total from investment operations (0.15 ) 0.72 1.46 0.03 1.13 Less distributions from net investment income (0.42 ) (0.41 ) (0.45 ) (0.45 ) (0.46 ) Net asset value, end of year $ 12.21 $ 12.78 $ 12.47 $ 11.46 $ 11.88 Total return c (1.05 )% 5.87 % 13.00 % 0.22 % 10.31 % Ratios to average net assets Expenses 1.17 % 1.16 % 1.17 % 1.17 % 1.17 % Net investment income 3.56 % 3.21 % 3.70 % 3.86 % 3.95 % Supplemental data Net assets, end of year (000’s) $ 1,120,471 $ 1,525,083 $ 1,319,527 $ 1,116,089 $ 1,222,493 Portfolio turnover rate 8.51 % 6.31 % 8.55 % 14.14 % 8.16 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin Federal Tax-Free Income Fund Financial Highlights (continued) Year Ended April 30, Advisor Class Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 12.80 $ 12.49 $ 11.48 $ 11.89 $ 11.22 Income from investment operations a : Net investment income b 0.50 0.49 0.52 0.53 0.54 Net realized and unrealized gains (losses) (0.57 ) 0.31 1.02 (0.42 ) 0.67 Total from investment operations (0.07 ) 0.80 1.54 0.11 1.21 Less distributions from net investment income (0.50 ) (0.49 ) (0.53 ) (0.52 ) (0.54 ) Net asset value, end of year $ 12.23 $ 12.80 $ 12.49 $ 11.48 $ 11.89 Total return (0.39 )% 6.54 % 13.71 % 0.96 % 11.01 % Ratios to average net assets Expenses 0.52 % 0.51 % 0.52 % 0.52 % 0.52 % Net investment income 4.21 % 3.86 % 4.35 % 4.51 % 4.60 % Supplemental data Net assets, end of year (000’s) $ 1,314,233 $ 1,755,892 $ 1,389,908 $ 1,079,061 $ 875,566 Portfolio turnover rate 8.51 % 6.31 % 8.55 % 14.14 % 8.16 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. 16 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 Principal Amount Value Municipal Bonds 97.1% Alabama 1.3% Alabama State Incentives Financing Authority Special Obligation Revenue, Series A, 5.00%, 9/01/42 $ 14,300,000 $ 15,034,162 Alabama State Port Authority Docks Facilities Revenue, Refunding, 6.00%, 10/01/40 6,000,000 6,769,440 Birmingham Waterworks Board Water Revenue, Series A, Assured Guaranty, 5.125%, 1/01/34 5,600,000 6,159,272 Series B, 5.00%, 1/01/38 3,500,000 3,791,060 Series B, 5.00%, 1/01/43 8,000,000 8,586,080 Courtland IDB Solid Waste Disposal Revenue, Champion International Corp. Project, Refunding, 6.00%, 8/01/29 12,000,000 12,014,160 East Alabama Health Care Authority Health Care Facilities Revenue, Mandatory Put 9/01/18, Series B, 5.50%, 9/01/33 18,500,000 20,840,620 Mobile GO, wts., Refunding and Improvement, AMBAC Insured, 5.00%, 2/15/30 5,000,000 5,331,300 Montgomery County PBA Revenue, wts., Montgomery County Facilities Project, NATL Insured, 5.00%, 3/01/31 6,250,000 6,623,000 Tuscaloosa Public Educational Building Authority Student Housing Revenue, Ridgecrest Student Housing LLC, University of Alabama Ridgecrest Residential Project, Assured Guaranty, 6.75%, 7/01/38 10,000,000 11,082,900 University of Alabama General Revenue, Series A, NATL Insured, Pre-Refunded, 5.00%, 7/01/29 10,000,000 10,067,700 NATL Insured, Pre-Refunded, 5.00%, 7/01/34 10,500,000 10,567,095 XLCA Insured, 5.00%, 7/01/28 5,000,000 5,417,550 XLCA Insured, 5.00%, 7/01/32 5,500,000 5,834,290 University of South Alabama University Tuition Revenue, Capital Improvement, Refunding, AMBAC Insured, 5.00%, 12/01/36 11,570,000 12,138,434 140,257,063 Alaska 0.6% Alaska State HFC Revenue, General Housing Purpose, Series A, FGIC Insured, Pre -Refunded, 5.00%, 12/01/29 4,000,000 4,110,440 12/01/30 3,500,000 3,596,635 Alaska State Industrial Development and Export Authority Revenue, Providence Health and Services, Series A, 5.00%, 10/01/40 10,000,000 10,628,500 Alaska State International Airports Revenue, Series B, NATL Insured, 5.00%, 10/01/28 5,100,000 5,114,127 Series C, 5.00%, 10/01/33 12,565,000 13,370,668 Matanuska-Susitna Borough Lease Revenue, Goose Creek Correctional Center Project, Assured Guaranty, 6.00%, 9/01/32 20,000,000 23,004,400 59,824,770 Arizona 2.8% Arizona State COP, Department of Administration, Series A, AGMC Insured, 5.00%, 10/01/27 14,440,000 15,795,483 Arizona State Lottery Revenue, Series A, AGMC Insured, 5.00%, 7/01/27 15,000,000 16,831,200 Downtown Phoenix Hotel Corp. Revenue, Senior Series A, FGIC Insured, 5.00%, 7/01/29 14,465,000 14,564,519 Glendale Municipal Property Corp. Excise Tax Revenue, Subordinate, Refunding, Series C, 5.00%, 7/01/38 15,500,000 15,993,520 Maricopa County PCC, PCR, El Paso Electric Co. Palo Verde Project, Series A, 7.25%, 2/01/40 10,000,000 11,233,500 Annual Report | 17 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Arizona (continued) Mesa Utility Systems Revenue, 4.00%, 7/01/36 $ 19,000,000 $ 19,223,630 Navajo County PCC Revenue, Mandatory Put 6/01/16, Series E, 5.75%, 6/01/34 7,200,000 7,842,024 Phoenix Civic Improvement Corp. Airport Revenue, junior lien, Series A, 5.00%, 7/01/40 24,000,000 24,793,920 senior lien, Series A, 5.00%, 7/01/33 28,000,000 30,058,280 Phoenix Civic Improvement Corp. Distribution Revenue, Capital Appreciation, Civic Plaza Expansion Project, Series B, NATL RE, FGIC Insured, 5.50%, 7/01/32 6,000,000 7,391,340 7/01/34 5,000,000 6,133,100 7/01/35 9,860,000 12,069,330 Phoenix Civic Improvement Corp. Water System Revenue, junior lien, Refunding, Series A, 5.00%, 7/01/32 21,095,000 23,782,925 7/01/34 10,000,000 11,120,000 Pima County IDA Lease Revenue, Clark County Detention Facility Project, 5.00%, 9/01/39 20,000,000 20,466,200 Metro Police Facility, Nevada Project, Series A, 5.25%, 7/01/31 8,900,000 9,413,174 Metro Police Facility, Nevada Project, Series A, 5.50%, 7/01/39 22,500,000 23,597,325 Pinal County Electrical District No. 3 Revenue, Electric System, Refunding, 5.25%, 7/01/36 10,000,000 10,880,900 Salt River Project Agricultural Improvement and Power District Electric System Revenue, Salt River Project, Series A, 5.00%, 1/01/38 10,000,000 10,730,200 University Medical Center Corp. Hospital Revenue, Tucson, 5.00%, 7/01/35 7,000,000 7,019,810 298,940,380 Arkansas 0.1% University of Arkansas Revenue, Various Facilities, Fayetteville Campus, Series B, 5.00%, 11/01/37 3,100,000 3,365,360 11/01/42 9,360,000 10,060,877 13,426,237 California 13.0% Bay Area Toll Authority Toll Bridge Revenue, San Francisco Bay Area, Refunding, Series F-1, 5.00%, 4/01/28 24,000,000 27,132,000 Refunding, Series F-1, 5.00%, 4/01/34 20,250,000 21,871,215 Refunding, Series F-1, 5.00%, 4/01/34 9,530,000 10,429,632 Refunding, Series F-1, 5.00%, 4/01/39 14,000,000 14,859,740 Refunding, Series F-1, 5.50%, 4/01/43 30,000,000 32,171,400 Series F, Pre-Refunded, 5.00%, 4/01/31 20,000,000 21,788,800 California Educational Facilities Authority Revenue, Carnegie Institution of Washington, Refunding, Series A, 5.00%, 7/01/40 24,525,000 26,488,717 California Infrastructure and Economic Development Bank Revenue, Bay Area Toll Bridges Seismic Retrofit, first lien, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/33 24,500,000 30,707,810 California State Economic Recovery GO, Refunding, Series A, 5.25%, 7/01/21 28,580,000 33,799,565 California State GO, Various Purpose, 6.00%, 5/01/18 535,000 549,268 5.90%, 4/01/23 1,200,000 1,227,768 5.00%, 10/01/29 15,000,000 16,447,050 6.00%, 4/01/38 100,000,000 117,424,000 18 | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) California State GO, Various Purpose, (continued) 6.00%, 11/01/39 $ 25,000,000 $ 29,772,500 5.25%, 11/01/40 50,000,000 55,560,500 FGIC Insured, 6.00%, 5/01/20 850,000 874,506 Refunding, 5.25%, 3/01/30 30,000,000 34,198,800 Refunding, 6.00%, 3/01/33 12,000,000 14,610,600 Refunding, 5.25%, 3/01/38 20,000,000 21,650,400 Refunding, 5.50%, 3/01/40 25,000,000 28,101,750 California State Health Facilities Financing Authority Revenue, Children’s Hospital of Orange County, Series A, 6.50%, 11/01/24 5,000,000 6,074,200 11/01/38 8,000,000 9,367,520 California State Public Works Board Lease Revenue, Department of Education, Riverside Campus Project, Series B, 6.125%, 4/01/28 2,740,000 3,220,706 Department of General Services, Office Buildings 8 and 9 Renovation, Series A, 6.00%, 4/01/27 3,980,000 4,685,614 Department of General Services, Office Buildings 8 and 9 Renovation, Series A, 6.125%, 4/01/29 5,000,000 5,851,900 Various Capital Projects, Series A, 5.00%, 4/01/30 18,000,000 19,732,860 Various Capital Projects, Series A, 5.00%, 4/01/33 12,475,000 13,453,165 Various Capital Projects, Series I, 6.125%, 11/01/29 29,300,000 34,782,030 California Statewide CDA, PCR, Refunding, 4.50%, 9/01/29 14,830,000 15,340,449 California Statewide CDA Revenue, Adventist Health System/West, Series B, Assured Guaranty, 5.00%, 3/01/37 10,000,000 10,253,700 St. Joseph Health System, Series B, FGIC Insured, 5.75%, 7/01/47 5,000,000 5,506,500 St. Joseph Health System, Series E, AGMC Insured, 5.25%, 7/01/47 10,000,000 10,296,000 Colton Joint USD, GO, San Bernardino and Riverside Counties, Election of 2008, Series A, Assured Guaranty, 5.375%, 8/01/34 15,000,000 16,282,350 Corona-Norco USD, GO, Riverside County, Capital Appreciation, Election of 2006, Series C, AGMC Insured, zero cpn., 8/01/39 7,500,000 2,204,775 zero cpn. to 8/01/17, 6.20% thereafter, 8/01/29 3,250,000 3,254,647 zero cpn. to 8/01/17, 6.80% thereafter, 8/01/39 8,500,000 8,347,765 Foothill/Eastern Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, 5.75%, 1/15/46 25,000,000 26,602,500 Capital Appreciation, Refunding, Series A, zero cpn. to 1/15/24, 5.40% thereafter, 1/15/30 15,475,000 10,073,142 Refunding, Series A, 6.00%, 1/15/49 20,000,000 21,583,800 Refunding, Series A, zero cpn. to 1/14/24, 6.85% thereafter, 1/15/42 20,000,000 11,485,800 Golden State Tobacco Securitization Corp. Tobacco Settlement Revenue, Enhanced, Asset -Backed, Refunding, Series A, AMBAC Insured, 5.00%, 6/01/45 13,255,000 13,270,906 Hartnell Community College District GO, Monterey and San Benito Counties, Capital Appreciation, Election of 2002, Series D, zero cpn., 8/01/39 45,000,000 9,055,350 Jefferson UHSD San Mateo County GO, Capital Appreciation, Election of 2006, Series D, zero cpn., 8/01/35 10,500,000 2,408,070 8/01/40 10,000,000 1,496,500 8/01/41 13,590,000 1,867,538 Los Angeles Community College District GO, Election of 2008, Series C, 5.25%, 8/01/39 30,000,000 33,006,300 Annual Report | 19 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Los Angeles Department of Airports Revenue, Los Angeles International Airport, Senior, Refunding, Series A, 5.00%, 5/15/40 $ 25,485,000 $ 27,260,030 Series D, 5.00%, 5/15/40 50,000,000 53,594,000 Los Angeles Department of Water and Power Revenue, Power System, Series B, 5.00%, 7/01/31 20,000,000 22,734,600 Los Angeles USD, GO, Election of 2002, Series B, AMBAC Insured, 4.50%, 7/01/31 28,745,000 30,949,741 Election of 2004, Series F, AGMC Insured, 5.00%, 7/01/30 52,475,000 56,845,643 Election of 2004, Series G, AMBAC Insured, 5.00%, 7/01/26 10,250,000 11,147,285 Election of 2004, Series G, AMBAC Insured, 5.00%, 7/01/31 10,000,000 10,821,700 Series KRY, 5.25%, 7/01/34 36,625,000 41,158,076 M -S-R Energy Authority Gas Revenue, Series B, 6.50%, 11/01/39 12,500,000 16,268,500 New Haven USD, GO, Alameda County, Capital Appreciation, Assured Guaranty, zero cpn., 8/01/31 2,055,000 919,489 8/01/32 7,830,000 3,296,430 8/01/33 7,660,000 3,029,607 Placentia-Yorba Linda USD, GO, Orange County, Election of 2008, Series A, 5.25%, 8/01/32 24,490,000 27,496,392 Pomona USD, GO, Los Angeles County, Election of 2008, Series A, Assured Guaranty, 5.00%, 8/01/29 5,585,000 6,049,281 Rialto USD, GO, San Bernardino County, Series A, AGMC Insured, zero cpn., 8/01/36 20,000,000 6,727,000 Sacramento County Airport System Revenue, Senior, Series B, AGMC Insured, 5.25%, 7/01/33 16,355,000 17,257,796 San Diego Public Facilities Financing Authority Water Revenue, Series B, 5.375%, 8/01/34 15,000,000 16,791,600 San Francisco City and County COP, Multiple Capital Improvement Projects, Series A, 5.25%, 4/01/31 10,000,000 11,110,600 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, 5.75%, 1/15/21 50,000,000 51,064,000 Capital Appreciation, senior lien, ETM, zero cpn., 1/01/23 7,000,000 5,679,380 Orange County, Capital Appreciation, senior lien, 5.00%, 1/01/33 5,000,000 4,732,600 San Mateo UHSD, GO, Capital Appreciation, Election of 2010, Refunding, Series A, zero cpn. to 9/01/28, 6.70% thereafter, 9/01/41 20,000,000 11,314,200 Series A, zero cpn. to 9/01/28, 6.45% thereafter, 9/01/33 5,725,000 3,211,153 San Mateo-Foster City School District GO, Capital Appreciation, Election of 2008, Series A, zero cpn. to 8/01/26, 6.625% thereafter, 8/01/42 40,000,000 22,590,800 Santa Ana USD, GO, Orange County, Capital Appreciation, Election of 2008, Series B, Assured Guaranty, zero cpn., 8/01/35 10,000,000 3,517,800 8/01/36 18,865,000 6,182,249 8/01/37 10,000,000 3,081,600 Santa Clara County GO, Election of 2008, Series A, 5.00%, 8/01/34 25,000,000 27,855,000 Upland USD, GO, San Bernardino County, Election of 2008, Series B, zero cpn., 8/01/39 50,075,000 10,864,773 Washington Township Health Care District Revenue, Series A, 6.25%, 7/01/39 3,000,000 3,251,880 West Contra Costa USD, GO, Election of 2005, Series C-1, Assured Guaranty, zero cpn., 8/01/29 10,000,000 5,244,800 8/01/30 20,845,000 10,265,120 8/01/31 20,000,000 9,224,200 8/01/32 10,730,000 4,647,914 20 | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Whittier UHSD, GO, Los Angeles County, Capital Appreciation, Election of 2008, Refunding, Series A, zero cpn., 8/01/34 $ 20,000,000 $ 6,282,200 1,391,637,547 Colorado 2.4% Aurora Water Improvement Revenue, first lien, Series A, AMBAC Insured, 5.00%, 8/01/32 10,000,000 11,002,200 8/01/36 41,235,000 44,288,452 8/01/39 26,930,000 28,587,811 Colorado State Board of Governors University Enterprise System Revenue, Series A, AGMC Insured, 5.00%, 3/01/37 10,000,000 10,380,200 NATL RE, FGIC Insured, 5.00%, 3/01/37 1,700,000 1,764,634 NATL RE, FGIC Insured, Pre-Refunded, 5.00%, 3/01/37 8,300,000 9,322,892 Colorado State COP, UCDHSC Fitzsimons Academic Projects, Refunding, Series A, 5.00%, 11/01/28 10,000,000 11,245,200 11/01/29 5,000,000 5,584,000 Colorado State Health Facilities Authority Revenue, Health Facility Authority, Hospital, Refunding, Series B, AGMC Insured, 5.25%, 3/01/36 10,000,000 10,503,500 Valley View Hospital Assn. Project, Refunding, 5.50%, 5/15/28 5,000,000 5,240,400 Valley View Hospital Assn. Project, Refunding, 5.75%, 5/15/36 7,000,000 7,282,380 Colorado State Higher Education Capital Construction Lease Purchase Financing Program COP, 5.50%, 11/01/27 7,335,000 8,263,904 Pre -Refunded, 5.50%, 11/01/27 2,665,000 3,166,899 Colorado Water Resources and Power Development Authority Water Resources Revenue, Arapahoe County Water and Wastewater Public Improvement District Project, Series E, NATL Insured, 5.00%, 12/01/35 10,000,000 10,100,500 Denver City and County Airport System Revenue, Series B, 4.00%, 11/15/43 10,250,000 9,591,950 Subordinate, Series B, 5.25%, 11/15/33 16,405,000 18,374,912 Mesa State College Auxiliary Facilities System Enterprise Revenue, XLCA Insured, Pre -Refunded, 5.00%, 5/15/35 9,950,000 10,442,227 Park Creek Metropolitan District Revenue, Senior Limited Property Tax Supported, Refunding and Improvement, Assured Guaranty, 6.25%, 12/01/30 6,000,000 6,696,660 Public Authority for Colorado Energy Natural Gas Purchase Revenue, 6.50%, 11/15/38 20,000,000 26,011,200 Regional Transportation District Sales Tax Revenue, FasTracks Project, Series A, 5.00%, 11/01/32 10,000,000 11,108,900 University of Colorado Enterprise System Revenue, University of Colorado Regents, Series A, 5.375%, 6/01/32 3,500,000 4,023,285 252,982,106 District of Columbia 2.8% District of Columbia Ballpark Revenue, Series B-1, BHAC Insured, 5.00%, 2/01/24 12,120,000 12,545,897 2/01/25 7,000,000 7,237,580 2/01/26 9,950,000 10,267,206 District of Columbia Hospital Revenue, Children’s Hospital Obligated Group Issue, Sub Series 1, AGMC Insured, 5.45%, 7/15/35 23,900,000 25,067,754 Annual Report | 21 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) District of Columbia (continued) District of Columbia Income Tax Secured Revenue, Refunding, Series A, 5.00%, 12/01/31 $ 10,000,000 $ 11,102,500 Series A, 5.25%, 12/01/34 11,000,000 12,582,570 Series C, 4.00%, 12/01/37 8,900,000 9,015,967 District of Columbia Revenue, Assn. of American Medical Colleges Issue, Series B, 5.25%, 10/01/41 15,000,000 15,875,550 Deed Tax, Housing Production Trust Fund, New Communities Project, Series A, NATL Insured, 5.00%, 6/01/32 5,000,000 5,203,200 Georgetown University Issue, Growth and Income Securities, AMBAC Insured, zero cpn. to 4/01/18, 5.00% thereafter, 4/01/32 15,370,000 13,323,484 Medlantic/Helix Issue, Series B, AGMC Insured, 5.00%, 8/15/38 20,000,000 20,700,800 National Academy of Sciences Project, Series A, 5.00%, 4/01/35 10,905,000 11,573,258 National Academy of Sciences Project, Series A, 5.00%, 4/01/40 16,960,000 17,843,616 National Public Radio Inc. Issue, 5.00%, 4/01/35 7,750,000 8,288,315 District of Columbia Tobacco Settlement FICO Revenue, Asset-Backed, Refunding, 6.50%, 5/15/33 35,000,000 39,184,950 District of Columbia University Revenue, Georgetown University Issue, Refunding, Series D, 5.50%, 4/01/36 5,000,000 5,390,000 District of Columbia Water and Sewer Authority Public Utility Revenue, senior lien, Refunding, Series A, 6.00%, 10/01/35 8,000,000 9,204,240 Metropolitan Washington D.C. Airports Authority Airport System Revenue, Refunding, Series A, 5.375%, 10/01/29 5,000,000 5,651,750 Refunding, Series A, 5.00%, 10/01/35 5,000,000 5,394,150 Refunding, Series C, 5.25%, 10/01/27 10,745,000 12,283,577 Series A, 5.00%, 10/01/39 5,000,000 5,314,750 Series C, 5.00%, 10/01/26 10,235,000 11,597,483 Metropolitan Washington D.C. Airports Authority Dulles Toll Road Revenue, Capital Appreciation, second lien, Series C, Assured Guaranty, zero cpn. to 10/01/16, 6.50% thereafter, 10/01/41 25,000,000 26,073,500 300,722,097 Florida 6.9% Brevard County Health Facilities Authority Health Facilities Revenue, Health First Inc. Project, Series B, 7.00%, 4/01/39 6,500,000 7,394,595 Brevard County Local Option Fuel Tax Revenue, NATL RE, FGIC Insured, 5.00%, 8/01/37 12,245,000 12,631,575 Broward County Water and Sewer Utility Revenue, Series A, 5.25%, 10/01/34 8,800,000 9,834,528 Cape Coral Water and Sewer Revenue, AMBAC Insured, 5.00%, 10/01/36 5,000,000 5,219,600 Refunding, Series A, AGMC Insured, 5.00%, 10/01/42 21,510,000 22,932,886 Citizens Property Insurance Corp. Revenue, Costal Account, senior secured, Series A-1, 5.00%, 6/01/20 20,000,000 23,302,400 High-Risk Account, senior secured, Series A-1, 5.25%, 6/01/17 24,250,000 27,352,545 High-Risk Account, senior secured, Series A-1, 5.50%, 6/01/17 10,000,000 11,354,800 High-Risk Account, senior secured, Series A-1, 6.00%, 6/01/17 25,000,000 28,731,250 Clearwater City Water and Sewer Revenue, Series A, 5.25%, 12/01/39 7,000,000 7,443,730 Florida State Board of Education Public Education GO, Capital Outlay, Refunding, Series D, 6.00%, 6/01/23 17,500,000 22,674,575 22 | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Florida (continued) Florida State Mid-Bay Bridge Authority Revenue, Series A, AMBAC Insured, zero cpn., 10/01/23 $ $ AMBAC Insured, zero cpn., 10/01/24 Pre-Refunded, zero cpn., 10/01/23 Pre-Refunded, zero cpn., 10/01/24 Florida State Municipal Loan Council Revenue, Series D, AGMC Insured, 5.50%, 10/01/41 Hernando County School Board COP, NATL Insured, 5.00%, 7/01/30 Hillsborough County Aviation Authority Revenue, Series A, Assured Guaranty, 5.50%, 10/01/38 Hillsborough County IDA, PCR, Tampa Electric Co. Project, Series A, 5.65%, 5/15/18 Hillsborough County School Board COP, Master Lease Program, Refunding, Series A, 5.00%, 7/01/28 Indian River County School Board COP, NATL RE, FGIC Insured, 5.00%, 7/01/27 Jacksonville Economic Development Commission Health Care Facilities Revenue, Mayo Clinic, 5.00%, 11/15/36 Jacksonville Excise Taxes Revenue, Series A, AMBAC Insured, 5.00%, 10/01/32 Lee County Transportation Facilities Revenue, Sanibel Bridges and Causeway Project, Series B, CIFG Insured, 5.00%, 10/01/35 Martin County Health Facilities Authority Hospital Revenue, Martin Memorial Medical Center, 5.50%, 11/15/42 Miami-Dade County Aviation Revenue, Miami International Airport, Hub of the Americas, Refunding, Series A, 5.50%, 10/01/36 Assured Guaranty, 5.25%, 10/01/33 Assured Guaranty, 5.25%, 10/01/38 Miami-Dade County Educational Facilities Authority Revenue, University of Miami Issue, Series A, 5.50%, 4/01/38 Miami-Dade County Expressway Authority Toll System Revenue, Refunding, Series A, 5.00%, 7/01/29 Refunding, Series A, 5.00%, 7/01/32 Series A, 5.00%, 7/01/40 Miami-Dade County GO, Building Better Communities Program, Series B-1, 5.75%, 7/01/33 Miami-Dade County Public Facilities Revenue, Jackson Health System, Series A, NATL Insured, 5.00%, 6/01/30 Miami-Dade County School Board COP, Refunding, Series A, 5.00%, 5/01/31 Series A, Assured Guaranty, 5.25%, 2/01/27 Miami-Dade County Special Obligation Revenue, Juvenile Courthouse Project, Series A, AMBAC Insured, 5.00%, 4/01/32 sub. bond, Refunding, Series B, 5.00%, 10/01/31 sub. bond, Refunding, Series B, 5.00%, 10/01/32 sub. bond, Refunding, Series B, 5.00%, 10/01/35 Miami-Dade County Transit System Sales Surtax Revenue, Refunding, AGMC Insured, 5.00%, 7/01/38 Miami-Dade County Water and Sewer System Revenue, Refunding, Series A, 5.00%, 10/01/42 Annual Report | 23 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Florida (continued) Orange County Health Facilities Authority Hospital Revenue, Orlando Regional Healthcare System, Refunding, Series B, AGMC Insured, 5.00%, 12/01/32 $ $ Orange County School Board COP, Series A, Assured Guaranty, 5.50%, 8/01/34 Orlando Tourist Development Tax Revenue, 6th Cent Contract Payments, second lien sub. bonds, Series B, Assured Guaranty, 5.50%, 11/01/38 Orlando-Orange County Expressway Authority Revenue, Series A, 5.00%, 7/01/40 Series A, AGMC Insured, 5.00%, 7/01/32 Series C, 5.00%, 7/01/40 Palm Beach County Solid Waste Authority Revenue, Improvement, Series B, 5.50%, 10/01/28 Pensacola Airport Revenue, Refunding, 6.25%, 10/01/38 Port St. Lucie Utility System Revenue, Refunding, Assured Guaranty, 5.25%, 9/01/35 South Broward Hospital District Revenue, South Broward Hospital District Obligated Group, Refunding, 4.75%, 5/01/28 5.00%, 5/01/36 South Lake County Hospital District Revenue, South Lake Hospital Inc., Series A, 6.25%, 4/01/39 South Miami Health Facilities Authority Hospital Revenue, Baptist Health South Florida Obligated Group, 5.00%, 8/15/32 St. Lucie County Transportation Revenue, AMBAC Insured, 5.00%, 8/01/27 Tallahassee Energy System Revenue, Refunding, NATL Insured, 5.00%, 10/01/37 Town of Davie Water and Sewer Revenue, AGMC Insured, 5.00%, 10/01/32 Georgia 3.6% Athens-Clarke County Unified Government Water and Sewerage Revenue, 5.50%, 1/01/38 Atlanta Airport General Revenue, Refunding, Series C, 6.00%, 1/01/30 Atlanta Airport Passenger Facility Charge Revenue, General, sub. lien, Series C, AGMC Insured, Pre-Refunded, 5.00%, 1/01/33 Series J, AGMC Insured, Pre-Refunded, 5.00%, 1/01/29 Atlanta Development Authority Revenue, Tuff Yamacraw LLC Project, Refunding, Series A, AMBAC Insured, 5.00%, 1/01/24 1/01/25 1/01/26 1/01/27 Atlanta Water and Wastewater Revenue, Refunding, Series A, 6.25%, 11/01/34 Refunding, Series B, AGMC Insured, 5.25%, 11/01/34 Series A, NATL Insured, 5.00%, 11/01/33 Bleckley-Dodge County Joint Development Authority Student Housing Facilities Revenue, MGC Real Estate Foundation II LLC Project, 5.00%, 7/01/33 5.25%, 7/01/38 24 | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Georgia (continued) Bulloch County Development Authority Student Housing Revenue, Georgia Southern University Housing Foundation Four LLC Project, Assured Guaranty, 5.375%, 7/01/39 $ $ Burke County Development Authority PCR, Oglethorpe Power Corp. Vogtle Project, Series B, 5.50%, 1/01/33 Series E, 7.00%, 1/01/23 Clark County Hospital Authority Revenue, Athens Regional Medical Center Project, NATL Insured, 5.00%, 1/01/27 Clayton County Development Authority Student Housing and Activity Center Revenue, CSU Foundation Real Estate I LLC Project, XLCA Insured, 5.00%, 7/01/33 DeKalb Newton and Gwinnett Counties Joint Development Authority Revenue, Georgia Gwinnett College Foundation LLC Project, 6.00%, 7/01/34 Georgia State Higher Education Facilities Authority Revenue, USG Real Estate Foundation I LLC Project, 6.25%, 6/15/40 USG Real Estate Foundation I LLC Project, Assured Guaranty, 5.625%, 6/15/38 USG Real Estate Foundation II LLC Project, Series A, 5.50%, 6/15/34 USG Real Estate Foundation III LLC Project, Series A, 5.00%, 6/15/40 Houston County Hospital Authority Revenue, Anticipation Certificates, Houston Healthcare Project, 5.25%, 10/01/35 Jefferson PBA Revenue, Jackson County Facilities, Series A, XLCA Insured, 5.00%, 3/01/32 Pre-Refunded, 5.00%, 3/01/32 Main Street Natural Gas Inc. Revenue, Gas Project, Series A, 5.50%, 9/15/28 Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare System Inc. Project, Refunding, Assured Guaranty, 6.50%, 8/01/38 Private Colleges and Universities Authority Revenue, Emory University, Refunding, Series A, 5.00%, 9/01/41 Series A, 5.00%, 10/01/43 Series C, 5.25%, 9/01/39 Richmond County Development Authority Educational Facilities Revenue, MCG-PPG Cancer Research Center LLC Project, Series A, AMBAC Insured, 5.00%, 12/15/29 Hawaii 0.5% Hawaii State Department of Budget and Finance Special Purpose Revenue, Hawaiian Electric Co. and Subsidiary Projects, 6.50%, 7/01/39 Hawaii State GO, Series EE, 4.00%, 11/01/32 Honolulu City and County Board of Water Supply Water System Revenue, Refunding, Series A, NATL Insured, 5.00%, 7/01/36 Honolulu City and County GO, ETM, 6.00%, 12/01/14 Honolulu City and County MFHR, Waipahu Towers Project, Series A, GNMA Secured, 6.90%, 6/20/35 Honolulu City and County Wastewater System Revenue, First Bond Resolution, Senior Series A, 5.00%, 7/01/38 Idaho 0.1% Idaho Health Facilities Authority Revenue, St. Lukes Health System Project, Series A, 6.75%, 11/01/37 Annual Report | 25 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Illinois 6.0% Aurora Waterworks and Sewerage Revenue, XLCA Insured, 4.75%, 12/01/36 $ 7,765,000 $ 7,800,486 Bolingbrook GO, Will and DuPage Counties, Capital Appreciation, Refunding, Series A, zero cpn., 1/01/36 19,000,000 6,107,550 Bourbonnais Industrial Project Revenue, Olivet Nazarene University Project, 5.00%, 11/01/44 2,000,000 1,966,180 Radian Insured, 5.125%, 11/01/37 5,000,000 5,018,150 Chicago Board of Education GO, Refunding, Series C, AGMC Insured, 5.25%, 12/01/23 15,860,000 17,366,541 Series A, 5.50%, 12/01/39 6,500,000 6,731,530 Series A, 5.00%, 12/01/42 5,500,000 5,417,500 Chicago GO, Lakefront Millennium Project, Parking Facilities, NATL Insured, ETM, 5.75%, 1/01/23 8,955,000 11,194,825 Refunding, Series A, AGMC Insured, 5.00%, 1/01/28 13,445,000 14,028,916 Refunding, Series A, AGMC Insured, 5.00%, 1/01/29 26,000,000 26,969,800 Chicago Midway Airport Revenue, Refunding, Series C, Assured Guaranty, 5.50%, 1/01/24 18,460,000 21,962,047 Chicago O’Hare International Airport Revenue, General, third lien, Series A, 5.75%, 1/01/39 5,000,000 5,479,050 Series C, AGMC Insured, 5.25%, 1/01/35 12,850,000 13,715,447 Chicago Park District GO, Series A, 5.00%, 1/01/33 4,500,000 4,693,230 Chicago Transit Authority Sales Tax Receipts Revenue, 5.25%, 12/01/40 10,000,000 10,681,400 Chicago Wastewater Transmission Revenue, second lien, Series A, BHAC Insured, 5.50%, 1/01/38 18,000,000 19,002,780 Chicago Waterworks Revenue, second lien, Refunding, 5.00%, 11/01/42 10,000,000 10,264,300 Cook County GO, Refunding, Series A, 5.25%, 11/15/33 8,720,000 9,258,373 Illinois Health Facilities Authority Revenue, Loyola University Health System, Series A, NATL Insured, ETM, 5.625%, 7/01/18 2,105,000 2,492,720 South Suburban Hospital, ETM, 7.00%, 2/15/18 2,160,000 2,401,639 Illinois State Finance Authority Revenue, Alexian Brothers Health System, Refunding, Series A, AGMC Insured, 5.50%, 1/01/28 45,000,000 47,825,550 Art Institute of Chicago, Refunding, Series A, 5.25%, 3/01/40 16,000,000 17,062,880 Columbia College, NATL Insured, 5.00%, 12/01/32 15,440,000 15,671,291 Resurrection Health Care, Series B, AGMC Insured, 5.25%, 5/15/29 28,650,000 30,242,367 Riverside Health System, 6.25%, 11/15/35 5,000,000 5,490,550 Roosevelt University Project, Refunding, 6.50%, 4/01/39 15,000,000 15,557,550 Rush University Medical Center Obligated Group, Refunding, Series B, NATL Insured, 5.75%, 11/01/28 2,500,000 2,720,950 Rush University Medical Center Obligated Group, Refunding, Series B, NATL Insured, 5.25%, 11/01/35 3,000,000 3,127,650 Rush University Medical Center Obligated Group, Series B, 7.25%, 11/01/38 10,000,000 11,744,900 Sherman Health Systems, Series A, 5.50%, 8/01/37 5,000,000 5,455,000 Illinois State Finance Authority Student Housing Revenue, CHF-DeKalb II LLC, Northern Illinois University Project, 6.875%, 10/01/43 15,000,000 16,860,150 CHF-Normal LLC, Illinois State University Project, 7.00%, 4/01/43 7,500,000 8,292,675 Illinois State GO, 5.25%, 7/01/30 16,915,000 18,494,523 5.50%, 7/01/33 5,000,000 5,493,550 5.50%, 7/01/38 20,000,000 21,579,400 26 | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Illinois (continued) Illinois State GO, (continued) AGMC Insured, 5.00%, 9/01/29 $ 12,000,000 $ 12,280,080 Assured Guaranty, 5.25%, 4/01/34 10,000,000 10,356,000 Refunding, 5.00%, 1/01/24 12,820,000 13,907,905 Illinois State Municipal Electric Agency Power Supply System Revenue, Series A, NATL RE, FGIC Insured, 5.00%, 2/01/35 20,000,000 20,813,200 Illinois State Revenue, Build Illinois, Sales Tax Bonds, Series B, 5.25%, 6/15/34 15,000,000 16,131,000 Illinois State Toll Highway Authority Toll Highway Revenue, Senior, Refunding, Series A-1, 5.00%, 1/01/31 10,245,000 11,015,936 Metropolitan Pier and Exposition Authority Dedicated State Tax Revenue, Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, NATL Insured, 5.50%, 6/15/20 8,240,000 9,172,356 Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, NATL Insured, 5.55%, 6/15/21 6,000,000 6,666,720 Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, NATL Insured, zero cpn. to 6/14/17, 5.65% thereafter, 6/15/22 30,000,000 29,172,000 McCormick Place Expansion Project, Series A, 5.50%, 6/15/50 15,000,000 15,743,850 Metropolitan Pier and Exposition Authority Hospitality Facilities Revenue, McCormick Place Convention Center, ETM, 7.00%, 7/01/26 12,000,000 16,112,160 Metropolitan Pier and Exposition Authority Revenue, McCormick Place Expansion Project, Series A, 5.00%, 6/15/42 5,000,000 5,195,650 Railsplitter Tobacco Settlement Authority Revenue, Refunding, 6.00%, 6/01/28 14,530,000 16,866,860 Regional Transportation Authority Revenue, Series A, AMBAC Insured, 7.20%, 11/01/20 720,000 855,547 Southwestern Illinois Development Authority Revenue, Capital Appreciation, Local Government Program, AGMC Insured, zero cpn., 12/01/24 3,850,000 2,468,120 12/01/26 7,700,000 4,438,665 University of Illinois University Revenue, Auxiliary Facilities System, Refunding, Series A, 5.125%, 4/01/36 2,950,000 3,192,815 Refunding, Series A, 5.25%, 4/01/41 5,000,000 5,389,300 Series A, 5.75%, 4/01/38 7,000,000 7,936,740 Upper River Valley Development Authority Environmental Facilities Revenue, General Electric Co. Project, 5.45%, 2/01/23 3,600,000 3,612,456 639,498,810 Indiana 1.1% Carmel RDA Lease Rental Revenue, Multipurpose, Series A, 4.00%, 2/01/38 5,220,000 5,241,611 Indiana Bond Bank Revenue, Special Program, Hendricks Regional Health Project, Series A, 5.50%, 2/01/29 9,000,000 10,122,030 Indiana Finance Authority Hospital Revenue, Deaconess Hospital Obligated Group, Series A, 6.75%, 3/01/39 9,750,000 10,896,503 Indiana Health and Educational Facility Financing Authority Hospital Revenue, 5.50%, 3/01/27 6,500,000 7,057,570 Indiana State Finance Authority Environmental Revenue, Duke Energy Indiana Inc. Project, Refunding, Series B, 6.00%, 8/01/39 10,000,000 10,946,000 Indiana State Finance Authority Revenue, Educational Facilities, Marian University Project, 6.375%, 9/15/41 12,500,000 12,909,500 Annual Report | 27 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Indiana (continued) Indiana State Finance Authority Wastewater Utility Revenue, CWA Authority Project, first lien, Series A, 5.00%, 10/01/37 $ $ 5.25%, 10/01/38 4.00%, 10/01/42 Indiana State Municipal Power Agency Power Supply System Revenue, Series B, 6.00%, 1/01/39 Indianapolis Local Public Improvement Bond Bank Revenue, Pilot Infrastructure Project, Series F, Assured Guaranty, 5.00%, 1/01/35 Jasper County PCR, Northern Indiana Public Service Co. Project, Refunding, Series C, NATL Insured, 5.60%, 11/01/16 University of Southern Indiana Revenue, Student Fee, Series J, Assured Guaranty, 5.75%, 10/01/28 Kansas 0.3% Burlington PCR, Kansas Gas and Electric Co. Project, Refunding, Series A, NATL Insured, 5.30%, 6/01/31 Kansas State Development Finance Authority Hospital Revenue, Adventist Health System/Sunbelt Obligated Group, Refunding, Series C, 5.75%, 11/15/38 Wyandotte County Kansas City Unified Government Utility System Revenue, Series A, BHAC Insured, 5.25%, 9/01/34 Kentucky 0.9% Carroll County Environmental Facilities Revenue, Kentucky Utilities Co. Project, Series A, AMBAC Insured, 5.75%, 2/01/26 Jefferson County Capital Projects Corp. Lease Revenue, Refunding, Series A, zero cpn., 8/15/14 8/15/16 8/15/17 Kentucky Economic Development Finance Authority Health System Revenue, Norton Healthcare Inc., Refunding, Series B, NATL Insured, zero cpn., 10/01/18 Kentucky Economic Development Finance Authority Louisville Arena Project Revenue, Louisville Arena Authority Inc., Series A, Sub Series A-1, Assured Guaranty, 6.00%, 12/01/38 Kentucky State Municipal Power Agency Power System Revenue, Prairie State Project, Series A, NATL Insured, 5.00%, 9/01/32 Kentucky State Property and Buildings Commission Revenues, Project No. 90, Refunding, 5.50%, 11/01/28 Louisville/Jefferson County Metro Government College Revenue, Bellarmine University Project, Refunding and Improvement, Series A, 6.00%, 5/01/33 Louisville/Jefferson County Metro Government Health Facilities Revenue, Jewish Hospital and St. Marys HealthCare Inc. Project, Pre-Refunded, 6.125%, 2/01/37 Paducah Electric Plant Board Revenue, Series A, Assured Guaranty, 5.25%, 10/01/35 28 | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Louisiana 2.0% East Baton Rouge Sewerage Commission Revenue, Refunding, Series A, 5.25%, 2/01/39 $ 6,000,000 $ 6,459,960 Lafayette Communications Systems Revenue, XLCA Insured, 5.25%, 11/01/27 12,485,000 13,464,823 Lafayette Public Improvement Sales Tax GO, Series B, NATL Insured, 4.75%, 3/01/30 5,055,000 5,230,105 Lafayette Public Trust Financing Authority Revenue, Ragin’ Cajun Facilities, Housing and Package Project, Assured Guaranty, 5.50%, 10/01/35 6,000,000 6,592,740 Louisiana Local Government Environmental Facilities and CDA Revenue, Bossier City Public Improvement Projects, AMBAC Insured, 5.00%, 11/01/32 6,730,000 7,270,082 Louisiana Public Facilities Authority Hospital Revenue, Franciscan Missionaries of Our Lady Health System Project, Series A, 6.75%, 7/01/39 10,000,000 11,214,600 Louisiana Public Facilities Authority Revenue, Millennium Housing LLC Student Housing, Student Housing and Auxiliary Facilities Project, Assured Guaranty, 5.00%, 11/01/30 10,000,000 10,270,100 Ochsner Clinic Foundation Project, 6.75%, 5/15/41 15,500,000 17,601,025 Ochsner Clinic Foundation Project, Series B, 5.25%, 5/15/38 10,260,000 10,580,830 Ochsner Clinic Foundation Project, Series B, 5.50%, 5/15/47 10,000,000 10,348,600 Ochsner Clinic Foundation Project, Series B, ETM, 5.75%, 5/15/23 10,000,000 12,816,700 Louisiana State Gasoline and Fuels Tax Revenue, second lien, Series B, 5.00%, 5/01/45 13,690,000 14,502,365 Series A, AGMC Insured, Pre-Refunded, 5.00%, 5/01/35 31,040,000 32,517,504 St. Charles Parish Consolidated Waterworks and Wastewater District No. 1 Revenue, Series A, AMBAC Insured, 5.00%, 7/01/36 6,230,000 6,373,664 St. John the Baptist Parish Revenue, Marathon Oil Corp. Project, Series A, 5.125%, 6/01/37 40,500,000 42,513,660 207,756,758 Maine 0.3% Maine State Educational Loan Authority Student Loan Revenue, Supplemental Education Loan Program, Series A-3, Assured Guaranty, 5.875%, 12/01/39 13,075,000 14,107,794 Maine State Health and Higher Educational Facilities Authority Revenue, Maine General Medical Center Issue, 6.75%, 7/01/36 4,250,000 4,602,113 Maine General Medical Center Issue, 7.00%, 7/01/41 10,000,000 10,913,500 Series A, NATL Insured, 5.00%, 7/01/32 540,000 540,907 30,164,314 Maryland 0.7% Baltimore Project Revenue, Wastewater Projects, Series C, 5.00%, 7/01/38 5,000,000 5,519,200 Wastewater Projects, Series C, 5.00%, 7/01/43 10,000,000 10,953,400 Water Projects, Series C, AMBAC Insured, 5.00%, 7/01/37 8,130,000 8,704,466 Maryland State EDC Student Housing Revenue, University of Maryland College Park Projects, Refunding, Assured Guaranty, 5.00%, 6/01/33 15,000,000 15,783,600 Maryland State EDC, PCR, Potomac Electric Project, Refunding, 6.20%, 9/01/22 5,000,000 5,872,550 Maryland State Health and Higher Educational Facilities Authority Revenue, Anne Arundel Health System Issue, Series A, 6.75%, 7/01/39 3,000,000 3,522,570 LifeBridge Health Issue, Refunding, Assured Guaranty, 5.00%, 7/01/28 3,000,000 3,168,120 Upper Chesapeake Hospitals Issue, Series C, 6.00%, 1/01/38 5,000,000 5,421,600 Western Maryland Health System Issue, Series A, NATL Insured, 5.00%, 7/01/34 19,345,000 19,564,179 78,509,685 Annual Report | 29 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Massachusetts 2.9% Massachusetts Bay Transportation Authority Revenue, Assessment, Refunding, Series A, 5.25%, 7/01/34 $ 27,630,000 $ 31,005,005 Massachusetts Bay Transportation Authority Sales Tax Revenue, Refunding, Senior Series A, 5.00%, 7/01/28 10,000,000 12,214,800 Massachusetts State Department of Transportation Metropolitan Highway System Revenue, Senior, Refunding, Series B, 5.00%, 1/01/37 31,000,000 32,585,650 Massachusetts State Development Finance Agency Revenue, Brandeis University Issue, Refunding, Series O-1, 5.00%, 10/01/40 19,865,000 21,179,269 Massachusetts/Saltonstall Redevelopment Building Corp. Project, 100 Cambridge Street Redevelopment, Series A, NATL Insured, 5.125%, 8/01/28 6,735,000 6,738,031 Wellesley College Issue, Series J, 5.00%, 7/01/42 10,000,000 11,040,900 Worcester Polytechnic Institute Issue, Refunding, NATL Insured, 5.00%, 9/01/37 10,000,000 10,450,100 Massachusetts State Educational Financing Authority Education Loan Revenue, Issue I, 6.00%, 1/01/28 13,680,000 14,900,119 Refunding, Series K, 5.25%, 7/01/29 10,000,000 10,534,600 Series H, Assured Guaranty, 6.35%, 1/01/30 5,045,000 5,359,505 Massachusetts State GO, Consolidated Loan, Series C, AMBAC Insured, 5.00%, 8/01/37 10,000,000 10,802,000 Massachusetts State Health and Educational Facilities Authority Revenue, Berklee College of Music Issue, Refunding, Series A, 5.00%, 10/01/37 10,000,000 10,676,100 Emmanuel College Issue, NATL Insured, 5.00%, 7/01/37 10,000,000 10,139,100 Northeastern University Issue, Series A, 5.00%, 10/01/35 20,000,000 21,108,000 Northeastern University Issue, Series R, 5.00%, 10/01/33 6,830,000 7,259,061 Springfield College Issue, 5.50%, 10/15/31 1,710,000 1,796,765 Springfield College Issue, 5.625%, 10/15/40 7,000,000 7,352,170 Massachusetts State HFA Housing Revenue, Series B, 7.00%, 12/01/38 9,140,000 9,847,527 Massachusetts State School Building Authority Dedicated Sales Tax Revenue, Series A, AGMC Insured, Pre-Refunded, 5.00%, 8/15/30 2,005,000 2,127,746 AMBAC Insured, 4.50%, 8/15/35 30,000,000 30,732,900 Massachusetts State Transportation Fund Revenue, Accelerated Bridge Program, Series A, 4.00%, 6/01/35 12,795,000 13,039,640 6/01/36 10,000,000 10,147,600 Massachusetts State Water Pollution Abatement Trust Revenue, MWRA Program, Series A, 5.00%, 8/01/32 225,000 225,637 Massachusetts State Water Pollution Abatement Trust Water Pollution Abatement Revenue, MWRA Program, Refunding, Sub Series A, 5.75%, 8/01/29 450,000 451,584 University of Massachusetts Building Authority Project Revenue, Senior Series 1, 5.00%, 11/01/39 20,000,000 22,372,400 314,086,209 Michigan 3.4% Detroit City School District GO, School Building and Site Improvement, Refunding, Series A, 5.00%, 5/01/30 1,245,000 1,305,109 5/01/33 1,500,000 1,559,040 Detroit GO, Distribution State Aid, 5.00%, 11/01/30 22,500,000 23,177,925 Detroit Sewage Disposal System Revenue, second lien, Series A, NATL Insured, 5.00%, 7/01/30 5,470,000 5,368,586 30 | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Michigan (continued) Detroit Water and Sewerage Department Sewage Disposal System Revenue, senior lien, Refunding, Series A, 5.25%, 7/01/39 $ $ Detroit Water Supply System Revenue, second lien, Series B, AGMC Insured, 7.00%, 7/01/36 senior lien, Refunding, Series B, Assured Guaranty, 5.00%, 7/01/21 senior lien, Refunding, Series D, AGMC Insured, 5.00%, 7/01/32 senior lien, Series A, NATL RE, FGIC Insured, 5.00%, 7/01/30 Grand Rapids Public Schools GO, School Building and Site, AGMC Insured, 4.50%, 5/01/31 Michigan State Building Authority Revenue, Facilities Program, Refunding, Series I, 6.25%, 10/15/38 Refunding, Series I-A, 5.375%, 10/15/36 Refunding, Series I-A, 5.25%, 10/15/44 Refunding, Series IA, NATL RE, FGIC Insured, 5.00%, 10/15/31 Series H, 5.125%, 10/15/33 Series H, AGMC Insured, 5.00%, 10/15/26 Michigan State Finance Authority Revenue, Hospital, Trinity Health Credit Group, Refunding, Series MI, 5.00%, 12/01/39 School District of the City of Detroit, Refunding, 5.00%, 6/01/18 School District of the City of Detroit, Refunding, 5.00%, 6/01/19 School District of the City of Detroit, Refunding, 5.00%, 6/01/20 School District of the City of Detroit, Refunding, 5.50%, 6/01/21 Michigan State GO, Environmental Program, Refunding, Series A, 6.00%, 11/01/24 5.50%, 11/01/25 Michigan State HDA, SFMR, Series A, 5.00%, 12/01/19 Michigan State Hospital Finance Authority Revenue, MidMichigan Obligated Group, Series A, 6.00%, 6/01/29 MidMichigan Obligated Group, Series A, 6.125%, 6/01/39 Trinity Health Credit Group, Refunding, Series C, 5.00%, 12/01/34 Michigan State Strategic Fund Limited Obligation Revenue, The Detroit Edison Co. Exempt Facilities Project, Refunding, Series KT, 5.625%, 7/01/20 Michigan Tobacco Settlement Finance Authority Revenue, Tobacco Settlement Asset-Backed, Senior Series A, 6.00%, 6/01/34 Royal Oak Hospital Finance Authority Hospital Revenue, William Beaumont Hospital Obligated Group, Refunding, Series V, 8.25%, 9/01/39 Series W, 6.375%, 8/01/29 Wayne State University Revenue, General, AMBAC Insured, 5.00%, 11/15/36 Minnesota 0.2% Minneapolis Health Care System Revenue, Fairview Health Services, Series A, 6.625%, 11/15/28 6.75%, 11/15/32 Annual Report | 31 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Mississippi 0.6% Mississippi Business Finance Corp. PCR, System Energy Resource Inc. Project, Refunding, 5.875%, 4/01/22 $ 45,000,000 $ 45,025,650 Mississippi Development Bank Special Obligation Revenue, City of Jackson GO Capital City Convention Center Project, Refunding, Series A, 5.00%, 3/01/36 10,000,000 11,719,400 City of Jackson Water and Sewer System Project, AGMC Insured, 6.875%, 12/01/40 3,400,000 4,313,716 61,058,766 Missouri 0.4% Missouri State Joint Municipal Electric Utility Commission Power Project Revenue, Iatan 2 Project, Series A, AMBAC Insured, 5.00%, 1/01/34 14,000,000 14,266,420 Plum Point Project, NATL Insured, 5.00%, 1/01/34 13,000,000 13,471,900 Missouri State Health and Educational Facilities Authority Health Facilities Revenue, St. Luke’s Health System, Series B, AGMC Insured, 5.50%, 11/15/35 15,000,000 16,064,250 43,802,570 Nebraska 1.7% Adams County School District No. 018 GO, Hastings Public Schools, AGMC Insured, Pre-Refunded, 5.00%, 12/15/31 5,795,000 6,469,016 Lancaster County Correctional Facility Joint Public Agency GO, Building, 5.00%, 12/01/28 5,000,000 5,626,600 Lancaster County School District No. 001 GO, Lincoln Public Schools, 5.00%, 1/15/36 24,725,000 26,519,046 Lincoln Electric System Revenue, Pre-Refunded, 5.00%, 9/01/31 8,645,000 9,192,661 Madison County Hospital Authority No. 001 Hospital Revenue, Faith Regional Health Services Project, Series A-1, 6.00%, 7/01/33 12,000,000 12,817,320 Municipal Energy Agency of Nebraska Power Supply System Revenue, Refunding, Series A, BHAC Insured, 5.375%, 4/01/39 5,000,000 5,482,800 Omaha Convention Hotel Corp. Revenue, Convention Center, first tier, Refunding, AMBAC Insured, 5.00%, 2/01/35 30,000,000 30,926,400 Omaha Public Facilities Corp. Lease Revenue, Baseball Stadium Project, 5.00%, 6/01/36 9,000,000 9,596,340 Omaha Public Power District Revenue, Electric System, Series C, 5.00%, 2/01/39 23,305,000 25,009,994 Omaha Public Power District Separate Electric System Revenue, Nebraska City 2, Series A, AMBAC Insured, 5.00%, 2/01/30 12,165,000 12,804,514 University of Nebraska Revenue, Kearney Student Fees and Facilities, 5.00%, 7/01/30 5,000,000 5,289,250 Lincoln Student Fees and Facilities, 5.00%, 7/01/37 5,000,000 5,485,550 Lincoln Student Fees and Facilities, 5.00%, 7/01/42 7,500,000 8,154,900 Lincoln Student Fees and Facilities, Series A, 5.25%, 7/01/34 5,000,000 5,533,350 Omaha Student Facilities Project, 5.00%, 5/15/32 5,000,000 5,374,400 University of Nebraska Omaha Health and Recreation Project, 5.00%, 5/15/38 5,000,000 5,279,450 179,561,591 Nevada 0.4% Clark County Airport Revenue, sub. lien, Series A-2, NATL RE, FGIC Insured, Pre-Refunded, 5.125%, 7/01/27 10,000,000 10,077,300 Clark County School District GO, Refunding, Series A, NATL RE, FGIC Insured, 5.00%, 6/15/24 15,000,000 16,846,800 Series C, AGMC Insured, Pre-Refunded, 5.00%, 6/15/21 10,000,000 10,758,200 32 | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) Nevada (continued) Nevada State GO, Municipal Bond Bank Project No. 40-41, Series A, ETM, 6.375%, 12/01/17 $ 6,015,000 $ 6,039,361 43,721,661 New Hampshire 0.2% Nashua Housing Authority MFR, Clocktower Project, Refunding, GNMA Secured, 6.25%, 6/20/33 4,881,000 4,885,588 New Hampshire Health and Education Facilities Authority Revenue, The Memorial Hospital Issue, Refunding, 5.25%, 6/01/26 1,000,000 1,015,240 6/01/36 1,100,000 1,099,956 New Hampshire Higher Educational and Health Facilities Authority Revenue, New Hampshire Catholic Charities Issue, 5.80%, 8/01/22 970,000 970,611 New Hampshire Municipal Bond Bank Revenue, Series B, 5.00%, 8/15/39 11,250,000 12,372,750 New Hampshire State Business Finance Authority Revenue, Elliot Hospital Obligated Group, Series A, 6.125%, 10/01/39 5,000,000 5,277,800 25,621,945 New Jersey 3.4% Bayonne GO, General Improvement, Refunding, 5.75%, 7/01/35 9,000,000 9,735,390 New Jersey EDA Revenue, Cigarette Tax, Pre-Refunded, 5.75%, 6/15/29 20,000,000 20,125,400 Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/29 10,000,000 10,085,300 Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/34 5,000,000 5,033,000 School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/30 15,000,000 16,420,200 School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/31 14,775,000 16,104,307 School Facilities Construction, Series NN, 5.00%, 3/01/28 22,000,000 24,414,720 School Facilities Construction, Series O, Pre-Refunded, 5.125%, 3/01/28 20,000,000 20,812,200 School Facilities Construction, Series U, 5.00%, 9/01/37 22,000,000 22,766,920 New Jersey Health Care Facilities Financing Authority State Contract Revenue, Hospital Asset Transformation Program, Series A, 5.25%, 10/01/38 10,000,000 10,637,000 New Jersey State COP, Equipment Lease Purchase, Series A, 5.25%, 6/15/25 20,305,000 22,853,887 6/15/26 8,000,000 8,959,520 6/15/27 4,000,000 4,459,520 6/15/28 2,000,000 2,211,700 New Jersey State Housing and Mortgage Finance Agency Revenue, Series AA, 6.375%, 10/01/28 3,300,000 3,349,434 New Jersey State Transportation Trust Fund Authority Revenue, Transportation System, Series A, 6.00%, 12/15/38 39,505,000 45,676,866 Series A, Pre-Refunded, 6.00%, 12/15/38 20,495,000 24,997,956 Series B, 5.25%, 6/15/36 10,000,000 10,792,300 Series D, 5.25%, 12/15/23 50,000,000 59,654,000 New Jersey State Turnpike Authority Turnpike Revenue, Growth and Income Securities, Series B, AMBAC Insured, zero cpn. to 1/01/15, 5.15% thereafter, 1/01/35 10,000,000 9,896,800 Series E, 5.25%, 1/01/40 13,925,000 14,993,883 363,980,303 Annual Report | 33 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) New York 7.7% Long Island Power Authority Electric System Revenue, General, Refunding, Series A, 6.00%, 5/01/33 $ $ MTA Dedicated Tax Fund Revenue, Series B, 5.25%, 11/15/28 5.25%, 11/15/29 5.25%, 11/15/30 5.00%, 11/15/34 MTA Revenue, Transportation, Refunding, Series D, 5.25%, 11/15/40 Series A, 5.00%, 11/15/37 Series A, 5.00%, 11/15/38 Series C, 6.50%, 11/15/28 Series D, 5.00%, 11/15/34 Series D, 5.00%, 11/15/36 Sub Series A-1, 5.00%, 11/15/40 New York City GO, Fiscal 2002, Series D, 5.50%, 6/01/24 Fiscal 2009, Series E, Sub Series E-1, 6.25%, 10/15/28 Fiscal 2010, Refunding, Series C, 5.00%, 8/01/23 Fiscal 2013, Series F, Sub Series F-1, 5.00%, 3/01/30 Series F, 5.25%, 1/15/23 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Fiscal 2009, Series A, 5.75%, 6/15/40 Second General Resolution, Fiscal 2008, Refunding, Series AA, 5.00%, 6/15/37 Second General Resolution, Fiscal 2009, Refunding, Series EE, 5.25%, 6/15/40 Second General Resolution, Fiscal 2009, Refunding, Series FF-2, 5.50%, 6/15/40 Second General Resolution, Fiscal 2012, Refunding, Series AA, 5.00%, 6/15/34 Second General Resolution, Fiscal 2013, Refunding, Series DD, 5.00%, 6/15/35 Second General Resolution, Fiscal 2014, Refunding, Series BB, 5.00%, 6/15/46 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-2, 6.00%, 7/15/38 Fiscal 2009, Series S-3, 5.25%, 1/15/34 Fiscal 2009, Series S-4, 5.50%, 1/15/34 Fiscal 2011, Series S-2, Sub Series S-2A, 5.00%, 7/15/40 Fiscal 2012, Series S-1, Sub Series S-1A, 5.25%, 7/15/37 New York City Transitional Finance Authority Revenue, Future Tax Secured, Fiscal 2011, sub. bond, Series C, 5.00%, 11/01/39 Fiscal 2014, sub. bond, Series A, Sub Series A-1, 5.00%, 11/01/34 New York Convention Center Development Corp. Revenue, Hotel Unit Fee Secured, AMBAC Insured, 5.00%, 11/15/30 New York Liberty Development Corp. Liberty Revenue, One World Trade Center, Port Authority Consolidated, Secured, 5.25%, 12/15/43 Second Priority, Bank of America Tower at One Bryant Park Project, Class 1, Refunding, 5.625%, 1/15/46 Seven World Trade Center Project, Refunding, 5.00%, 9/15/43 New York Liberty Development Corp. Revenue, Goldman Sachs Headquarters Issue, 5.25%, 10/01/35 5.50%, 10/01/37 34 | Annual Report Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Lease Revenues, State University Dormitory Facilities, Series A, 5.00%, 7/01/41 $ $ New York State Dormitory Authority Revenues, State Supported Debt, Upstate Community Colleges, Series C, 6.00%, 7/01/31 New York State Dormitory Authority State Personal Income Tax Revenue, General Purpose, Series A, 5.00%, 2/15/36 New York State HFAR, Housing Project Mortgage, Refunding, Series A, AGMC Insured, 6.10%, 11/01/15 6.125%, 11/01/20 New York State Urban Development Corp. Revenue, State Personal Income Tax, General Purpose, Series A, 5.00%, 3/15/31 State Facilities and Equipment, Series B-1, 5.00%, 3/15/36 Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Seventy-Ninth Series, 5.00%, 12/01/38 Triborough Bridge and Tunnel Authority Revenue, General Purpose, Series B, Pre-Refunded, 5.50%, 1/01/30 Triborough Bridge and Tunnel Authority Revenues, General, MTA Bridges and Tunnels, Series A, 5.25%, 11/15/38 Series A-2, 5.25%, 11/15/34 North Carolina 2.4% Charlotte Airport Revenue, Series A, NATL Insured, 5.00%, 7/01/34 Charlotte COP, Cultural Arts Facilities, Refunding, Series E, 5.00%, 6/01/34 Transit Projects, Phase II, Series E, 5.00%, 6/01/30 North Carolina Eastern Municipal Power Agency Power System Revenue, Refunding, Series B, 6.00%, 1/01/22 Refunding, Series B, 6.25%, 1/01/23 Series A, 5.50%, 1/01/26 North Carolina Medical Care Commission Revenue, Rowan Regional Medical Center Project, FHA Insured, Pre-Refunded, 4.75%, 9/01/24 North Carolina State Capital Improvement Limited Obligation Revenue, Series A, 5.00%, 5/01/23 5/01/24 5/01/25 5/01/26 5/01/27 5/01/28 North Carolina Turnpike Authority Triangle Expressway System Revenue, Capital Appreciation, Series B, Assured Guaranty, zero cpn., 1/01/33 Capital Appreciation, Series B, Assured Guaranty, zero cpn., 1/01/34 Capital Appreciation, Series B, Assured Guaranty, zero cpn., 1/01/35 Series A, Assured Guaranty, 5.50%, 1/01/29 Series A, Assured Guaranty, 5.75%, 1/01/39 Raleigh Combined Enterprise System Revenue, 5.00%, 3/01/40 Wake County GO, Refunding, Series C, 5.00%, 3/01/25 Annual Report | 35 Franklin Federal Tax-Free Income Fund Statement of Investments, April 30, 2014 (continued) Principal Amount Value Municipal Bonds (continued) North Dakota 0.3% Grand Forks Health Care System Revenue, Altru Health System Obligated Group, Assured Guaranty, 5.00%, 12/01/26 $ 8,385,000 $ 8,701,869 Refunding, 5.50%, 12/01/20 8,870,000 9,710,166 Refunding, 5.50%, 12/01/24 13,945,000 14,844,592 33,256,627 Ohio 2.9% Akron Income Tax Revenue, Community Learning Centers, Refunding, Series A, 5.00%, 12/01/29 10,000,000 11,226,000 American Municipal Power-Ohio Inc. Revenue, Prairie State Energy Campus Project, Refunding, Series A, 5.00%, 2/15/38 22,500,000 23,773,275 Bowling Green Student Housing Revenue, CFP I LLC, State University Project, 6.00%, 6/01/45 6,750,000 6,935,895 Buckeye Tobacco Settlement Financing Authority Revenue, Asset-Backed, Senior Capital Appreciation Turbo Term Bond, Series A-3, 6.25%, 6/01/37 15,000,000 12,868,800 Senior Current Interest Turbo Term Bond, Series A-2, 5.75%, 6/01/34 11,250,000 9,253,238 Cleveland State University General Receipt Revenue, NATL RE, FGIC Insured, Pre-Refunded, 5.00%, 6/01/29 5,000,000 5,017,500 Cleveland-Cuyahoga County Port Authority Development Lease Revenue, Administrative Headquarters Project, 5.00%, 7/01/37 6,000,000 6,763,440 Hamilton County Sewer System Revenue, The Metropolitan Sewer District of Greater Cincinnati, Improvement and Refunding, Series A, 5.00%, 12/01/38 12,000,000 13,176,480 JobsOhio Beverage System Statewide Liquor Profits Revenue, senior lien, Series A, 5.00%, 1/01/38 21,060,000 22,523,249 Kent State University Revenues, General Receipts, Series A, 5.00%, 5/01/37 10,500,000 11,130,840 Little Miami Local School District GO, School Improvement, AGMC Insured, Pre-Refunded, 5.00%, 12/01/34 4,000,000 4,458,360 Maple Heights City School District GO, School Facilities Improvement, 5.00%, 1/15/37 23,890,000 25,154,975 Pre
